I
am returning to the Assembly Hall after 10 years. In
September 1995, I had the honour of being elected
President of the General Assembly. I well know,
therefore, what a difficult task it is, and I congratulate
you, Mr. President, Ambassador Jan Eliasson, on your
recent election. I wish you every success in discharging
your lofty functions. I would also like to compliment
the outgoing President, Mr. Ping, on the exceptional
work that he did during the previous session.
I offer my best wishes to the Secretary-General,
Mr. Kofi Annan. My country greatly values the
excellent work that he has done so far, and the
Portuguese Government wishes to express its solidarity
with him in connection with the difficult times that has
been through, as well as its continued support for the
enormous tasks and challenges that lie ahead.
We share some of the disappointment felt by the
Secretary-General regarding the failure to approve
many of the proposed reforms of the Organization that
he set out in his excellent report, “In larger freedom”.
The entire process started 10 years ago, in 1995-96,
under my presidency, and I can assure the Assembly
that one year later, when I left office, there were
already many consensus-based solutions that could
have been approved. But insufficient use was made of
the 10 years that have since passed.
We are left with the conviction that progress
towards sound reform will be viable only if it
maintains, as its reference, the objectives set out in the
proposals of the Secretary-General, Kofi Annan.
What is sound reform of the United Nations? In
my opinion, such reform would fulfil, at least, the
following five prerequisites.
First, such reforms must respect and reaffirm the
fundamental principles and values of the Charter.
Secondly, they must create better conditions for the
maintenance and re-establishment of peace,
guaranteeing security and dealing with the offenders in
either case. Thirdly, they must include strong measures
in support of development so as to improve the living
conditions of the world’s poorest countries and reduce
the enormous gap that exists between the countries of
the North and those of the South.
Fourthly, such reforms must promote democracy,
human rights and the rule of law, internationally, as
well as within each State. Fifthly, they must establish a
basis and the necessary conditions for a better
understanding among peoples, for a dialogue among
civilizations, for an understanding of cultural and
religious diversity, and for a spirit of tolerance,
cooperation and friendship among nations,
Governments and individuals.
In addition to those five prerequisites, there is
still a need to consider reorganizing the Secretariat,
which is an important instrument for attaining the
objectives of the United Nations. Make no mistake: I
have enough personal experience to be able to state
that the staff of this Organization is, generally
speaking, highly competent, dedicated and
professional. But we must all understand that, in a
large Organization such as this one, like in any other,
there will always be a need for constant modernization.
Last week the United Nations reform was set in
motion. We must continue to work hard, year after
year, phase by phase, with the energy and the spirit of
compromise that is the hallmark of diplomacy and
which must therefore not be absent from the “temple of
diplomacy” that is the United Nations.
24

First and foremost, the tasks to be accomplished
in the coming months — which have Portugal’s
unreserved support — will be to do what is necessary
to make the Peacebuilding Commission operational; to
implement the already approved concept of the
“responsibility to protect”; and to establish the new
Human Rights Council.
Development is an urgent task that cannot be
postponed. The poorest countries call for justice, and
they deserve it; the richest countries insist on a code of
ethics, and they must therefore fulfil the duties that
derive from it.
In that regard, Portugal fully endorses the vision
expressed and reaffirmed by the United Nations which
accords priority to development — understood to be
comprehensive development, as expressed in the
Millennium Development Goals — and which is
closely linked to security and the rule of law.
Democracy and security constitute the sine qua non
condition for effective, sustained and equitable
development.
In terms of official development assistance,
Portugal hopes to reach the agreed target of 0.51 per
cent of gross domestic product in 2010, in order to
pave the way to achieving the ambitious goal of 0.7 per
cent in 2015.
The efforts of Portugal have been mainly — but
not exclusively — directed towards the least developed
countries, and sub-Saharan Africa in particular.
We therefore reaffirm the need to pay active and
committed attention to the special needs of Africa. In
that way, we will fulfil effectively the commitments
undertaken to strengthen cooperation with the New
Partnership for Africa’s Development and with
regional and subregional organizations.
The report of the Secretary-General rightly
reminds us that every country is primarily responsible
for its own development, in a framework of good
governance, which is a prerequisite in this context.
Basically, it is a matter of implementing the
eighth Millennium Goal: to create a global partnership for
development, whose importance in promoting a more
equitable and just world I would like to stress here.
That is why I have no hesitation in stating that we
must remain actively committed to the implementation
of the Millennium Development Goals, including
strengthening action in priority areas. Our common
future is at stake, and I would like to take this
opportunity to announce that Portugal has decided to
contribute to the United Nations Democracy Fund.
For Portugal, environmental concerns are a clear
priority; addressing them must promote, not detract
from, development. In that domain, we will actively
participate in international efforts to combat climate
change, honouring our commitments and limiting
greenhouse-gas emissions, so that the European Union
can attain the goals agreed in the context of the Kyoto
Protocol. We hope that the next Conference, to be held
in Montreal, will mark the launching of a negotiating
process on climate-related issues for the post-2012
period.
One of the most serious threats to peace and
security today is terrorism. It must be fought with
resolve, within the framework of the rule of law and
with respect for human rights. There can be no doubt
that one of the aims of terrorists is to weaken and
distort even the most elementary of the universal
values adopted by States and their peoples. Because we
are fighting back in self-defence, they say that our
actions — theirs and ours — are morally equivalent.
Portugal strongly rejects that view.
There can be no ambiguity in fighting terrorism.
We must be clear on this and state, quite bluntly, that
all acts that aim to kill or seriously injure civilians or
non-combatants are acts of terrorism.
We believe that the United Nations provides a
framework of reference for combating terrorism, and
we therefore urge that a global convention on terrorism
be adopted. Similarly, we welcome the counter-
terrorism strategy drawn up by the Secretary-General,
and we appeal for its effective implementation.
In that context, Portugal will sign the
International Convention for the Suppression of Acts
of Nuclear Terrorism during this session of the General
Assembly.
We must recognize that the largest cluster of
threats to international peace and security today lies in
the broader Middle East. Regardless of countries’
positions on the Iraq war, it is now essential to do all
we can, based on the clear existing mandates of the
United Nations, to see that peace, democracy and
human rights triumph. That could take a number of
years, as in Afghanistan.
25

Regarding the Israeli-Palestinian conflict, it is
important that, taking advantage of the current positive
momentum, we hold serious negotiations aimed at
reaching bilateral and multilateral agreements. The
road map cannot be forgotten or indefinitely
postponed. Just as Israel has an unquestionable right to
live in peace within secure borders, the Palestinian
State also has an unquestionable right to exist. Only
through what is called the two-State policy can there be
peace in the Middle East.
As for Iran, I should like to stress and support the
efforts of the European Union to avert, through
negotiations, another dangerous case of nuclear
proliferation. The international community as a whole
and the Iranian people themselves owe a great deal to
the intelligent approach of the European Union in this
matter. We are, and will continue to be, united in
solidarity. Negotiations must continue.
Portugal is committed to strengthening
cooperation among regions and civilizations in order to
promote international peace and stability. Accordingly,
the high-level political dialogue between Europe and
Africa must be further strengthened, including through
the convening of the Europe-Africa summit, towards
which Portugal has been working tirelessly.
I reiterate Portugal’s appeal to all interested
parties to join in our effort to re-launch the Cairo
process, which we believe could be instrumental in
establishing that strategic partnership.
I also wish to publicly place on record my
country’s support for Spain’s Alliance of Civilizations
initiative. The European-African dialogue is also a
dialogue among civilizations, as is the Ibero-American
process, to which Portugal, Spain, Andorra and the Latin
American countries are committed. That process will be
formalized at the Salamanca Summit in October.
Over the past nine years, the dialogue among the
eight States members of the Community of Portuguese-
Speaking Countries — which represents 200 million
people living in four continents — has been intensified,
with great success. Portugal participates in the dialogue
with countries from Europe, Africa, Latin America and
Asia, a dialogue that it would like to see broadened as
an indispensable tool for civilizations to live in peace
and not be at war.
I would like to conclude by reaffirming
Portugal’s faith in the centrality, legitimacy and
indispensable role of the United Nations. While not
forgetting our setbacks, but learning from them so that
they are not repeated, we should bear in mind our
many successes. Timor-Leste, which is here with us
today as a full Member State, is one example of a
United Nations success story.
In conclusion, I would like to remember the wise
words of our second Secretary-General, Dag
Hammarskjöld, who said:
(spoke in English)
“The pursuit of peace and progress cannot end in
a few years in either victory or defeat. The
pursuit of peace and progress, with its trials and
its errors, its successes and its setbacks, can never
be relaxed and never abandoned.”